DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 24-25, 28-29, 31-45, and 47, are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-12 of U.S. Patent No. 7,878,805
Claims 1-15 of U.S. Patent No. 9,004,915
Claims 1-20 of U.S. Patent No. 9,844,421
Claims 1-15 of U.S. Patent No. 10,123,853
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found the presently claimed invention obvious in view of that previously set forth in the patented claims of ‘805, ‘915, ‘421, and ‘853.  The present claims are obvious variations of the subject matter previously patented.  Furthermore, the currently pending claims are similar to the previously allowed claims with only slight obvious variations in wordings regarding the tab(s) and the surfaces the tabs are configured to mate and/or receive. 

Claim Interpretation - 35 USC § 112(f)
3.    	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.   	 Claim 43 recites the limitation(s) “the interior surface comprising means for receiving a coronal surface of an erupting tooth and for managing eruption of the erupting tooth during the stage of the treatment plan” (lines 11-15), which is presumed to invoke 35 U.S.C. 112(f) because the limitation uses a generic placeholder “means” coupled with the functional language “for receiving a coronal surface… and for managing eruption…”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is not preceded by a structural modifier.
Accordingly, the claimed limitation has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the above 35 U.S.C. 112(f) limitation “means for managing eruption”: 
 “tab can be of a length to span across a portion of a horizontal position to be occupied by the tooth when fully erupted” (paragraph 17).
“tab length can provide more rigidity and/or can be shaped to receive one or more surfaces of an erupting tooth, among other benefits and functions” (paragraph 21).
In light of the Specification and for the purpose of examination, the Examiner interprets the recited “means for receiving a coronal surface of an erupting tooth and for managing eruption of the erupting tooth… ” is equivalent to the tab’s interior surface having a length/rigidity/shape to receive a coronal surface of an erupting tooth and providing a force thereon. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).  For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 21-22, 24-25, 28-29, 31-45, and 47, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergersen (5,645,420). 
	Regarding claim 43, Bergersen discloses a dental appliance 20 to implement a stage of a treatment plan, the dental appliance 20 comprising: a plurality of tooth-receiving cavities 24 configured to receive and resiliently reposition teeth on a first jaw from a first arrangement toward a second arrangement (Fig. 1A).  Note that Bergersen discloses the appliance 20 can be made having only an upper trough 22 or only a lower trough 24 (column 4 lines 30-34).  
	 The appliance 20 further comprises at least one tab (best pointed to by reference numeral 22A in Fig. 1A).  Said tab is shown comprising a mesial end coupled to at least one of the plurality of tooth receiving cavities 24; a distal end defining a distal end of the dental appliance; an exterior surface 22A configured to mate with an opposing dental appliance on; and an interior surface 24 opposite to the exterior surface, the interior surface 24 is configured to receive a coronal surface of an erupting tooth and comprising means for managing eruption of the erupting tooth during the stage of the treatment plan.  Note that Figure 4 of Bergersen shows the tab at the end molar having an interior surface configured to receive a coronal surface of an erupting molar for managing eruption of said erupting molar (Fig. 4). 
	Regarding the limitation(s) “the exterior surface of the tab is configured to mate with an opposing dental appliance”, note that Bergersen discloses: 
“Alternatively, the appliance can of course be made having only a upper trough 22 or only a lower trough 24” (column 4 lines 30-34, emphasis added).  
 “This arrangement is applicable for either the maxillary or mandibular teeth and can be used in the upper trough 22 and/or the lower trough 24… or in the single trough of a maxillary only or mandibular only trough appliance” (column 7 lines 11-15, emphasis added).  
“In the mixed dentition appliance 20A, both the superior and inferior tooth receiving troughs 22A, 24A are provided with a plurality of tooth receiving depressions…  Alternatively, the appliance can of course be made having only a upper trough 22A or only a lower trough 24A” (column 4 lines 34-43, emphasis added). 
Furthermore, note that Fig. 14 of Bergersen clearly shows an appliance for receiving only “one of an upper or lower”  teeth (Fig. 14, column 9 lines 24-26).  Therefore, it is clear that Bergersen teaches an appliance configured for receive only the maxillary teeth OR only the mandibular teeth.  In the embodiment of Figs. 12-14, the tab (best pointed to by reference numeral 102 in Fig. 12) has an exterior surface configured to mate with an opposing dental appliance on a second jaw opposing the first jaw; and an interior surface opposite to the exterior surface, the interior surface comprising means for receiving a coronal surface of an erupting tooth, as claimed.  
Note that tab 102 has an interior surface having a length/rigidity/shape to receive a coronal surface of an erupting tooth and providing a force thereon (Fig. 12).  Specifically, Bergersen discloses “this enables a plurality of sizes … fit the permanent posterior teeth… as they erupt through tissue and guide them to their correct places” (column 1 lines 56-58). 
Bergersen discloses the tooth-receiving cavities having an inner surface conforming to contours of teeth (Figs. 1-4). 
Regarding the newly recited limitation(s) “a posterior tooth-receiving cavity… has side walls configured to extend to at least a gumline” (lines 8-12), Fig. 1A clearly shows the posterior tooth receiving cavity configured to accept a posterior tooth, wherein the posterior tooth receiving cavity has side walls 26A and 28A (Fig. 1A) that cover the lingual surface and the buccal surface of teeth, thereby extending to at least a gumline on a lingual side 26A and a labial side 28 of the posterior tooth (Fig. 1A; see column 4 lines 19-24 “The sides of the troughs 22 and 24 are bounded by a lingual flange 26 which covers the tongue-surface or lingual side of the teeth of the upper and lower arch and a labial and buccal flange 28 which covers the front and cheek-facing surface of the teeth”.  See also Fig. 4 showing the side walls covering the entire outline of the posterior tooth, thereby extending to at least the gumline.  
Regarding the newly recited limitation(s) “wherein the tab is configured to support reposition forces applied by the plurality of tooth-receiving cavities…” (lines 22-24), note that the appliance 20 comprises at least one tab (best pointed to by reference numeral 22A in Fig. 1A).  Said tab 22A is configured to support repositioning forces applied by the plurality of tooth-receiving cavities to the at leas a portion of the plurality of teeth (column 2 lines 11-35).  
As to claim 44, Bergersen discloses the inner surface of a plurality of tooth-receiving cavities 24 configured to receive and resiliently reposition teeth on a first jaw from a first arrangement toward a second arrangement (Fig. 1A).  
As to claim 45, on a single jaw appliance, Bergersen’s tab 102 has exterior surface configured to mate with an opposing dental appliance on a second jaw opposing the first jaw (Fig. 12).  



Regarding claim 21, Bergersen discloses a first dental appliance comprising a plurality of first tooth-receiving cavities and at least one first tab as detailed above with respect to claim 43.  Bergersen further discloses a system/series of dental appliances configured to implant a plurality of stages of a treatment plan (column 15 lines 22-24).  Therefore, a second dental appliance (part of said series of dental appliances) having a plurality of second tooth-receiving cavities and at least one second tab similar to those of the first dental appliance.  For example, the first dental appliance being shown in Fig. 1A for mixed dentitions (deciduous and permanent teeth), while the second dental appliance being shown in Fig. 1 for permanent dentitions (column 5 lines 41-54).  
	As to claim 22, Bergersen discloses that the first stage is of one of more of an initial stage and a first intermediate stage of the treatment plan (column 5 lines 45-60).  
As to claims 24-25, the first tab 20Ae (in Fig. 1A) and the second tab 22g (in Fig. 1) having one or more first sidewalls and one or more second sidewalls having a first length and a second length, respectively; the sidewalls are configured to interface of the buccal and/or lingual sides of the erupting tooth.  
As to claims 28-29, Bergersen shows the first appliance in Fig. 1 and the second appliance in Fig. 1B, wherein the first appliance in 1 has a first tab 22g having a first mesial-distal length, and the second appliance in Fig. 1B has a second tab 22B having a second medial-distal length that is greater than the first mesial distal length 22g.  The second tab 22B is configured to cover an entire coronal surface of the erupting tooth.  
As to claims 31-34, the tabs 22Ae, 22g, 22B, at the distal ends are configured to apply one or more forces to the teeth (Figs. 1A, 1, 1B).  
As to new claim 47, note that the appliance 20 comprises at least one tab (best pointed to by reference numeral 22A in Fig. 1A).  Said tab 22A is configured to support repositioning forces applied by the plurality of tooth-receiving cavities to the at leas a portion of the plurality of teeth (column 2 lines 11-35).  
Regarding claims 35-42, Bergersen discloses the invention substantially as claimed as detailed above with respect to claims 43-45 and 21-22, 24-25, 28-29, 31-34, and 47. 

Response to Arguments
7.	Applicant's arguments filed regarding the newly made amendment in the claims have been fully considered but are not persuasive.  
	Note that Phan et al. is no longer relied upon due to Applicant’s amendment striking through “an outer surface that generally conform…” (previously recited in claim 21 lines 6).  
Regarding the newly recited limitation(s) “a posterior tooth-receiving cavity… has side walls configured to extend to at least a gumline” (lines 8-12), Applicant argues that Bergersen’s embodiment of Figs. 12-14 does not disclose such lingual flange extending to the gumline.  Such arguments are not persuasive because the ground(s) of rejection does not rely on Figs. 12-14.  The ground(s) of rejection as detailed above relies on the embodiment of Fig. 1A.  As such, Fig. 1A clearly shows the posterior tooth receiving cavity configured to accept a posterior tooth, wherein the posterior tooth receiving cavity has side walls 26A and 28A (Fig. 1A) that cover the lingual surface and the buccal surface of teeth, thereby extending to at least a gumline on a lingual side 26A and a labial side 28 of the posterior tooth (Fig. 1A; see column 4 lines 19-24 “The sides of the troughs 22 and 24 are bounded by a lingual flange 26 which covers the tongue-surface or lingual side of the teeth of the upper and lower arch and a labial and buccal flange 28 which covers the front and cheek-facing surface of the teeth”.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772